DUNCAN, Judge,
concurring.
I agree that the defendant’s convictions should be affirmed. However, I am of the opinion that the evidence did not warrant the prosecuting attorney’s argument regarding the missing witness rule.
There was evidence that an individual by the name of Allen Barrett came over to the police department and inspected the latent fingerprint lifted at the scene and the defendant’s inked fingerprint. The evidence was that Mr. Barrett was a representative of the public defender’s office. However, Mr. Barrett was not further identified, and there was no evidence that Mr. Barrett was a qualified fingerprint expert.
Nevertheless, the prosecuting attorney was permitted to argue the missing witness rule. He pointed out Mr. Barrett’s absence, argued that Mr. Barrett was the defendant’s “expert,” and said Mr. Barrett was “not here to testify” because after he “looked at the prints,” he would say “Yeah, that is Gene Crank.”
*269Clearly, it was improper for the prosecuting attorney to argue that Mr. Barrett was an “expert,” and for him to argue what Mr. Barrett’s testimony would have been. See State v. Francis, 669 S.W.2d 85, 91 (Tenn.1984). This argument was outside of the evidence.
Notwithstanding the above, I view the error here to be non-prejudicial. It had no effect on the jury’s verdict. The evidence against the defendant was overwhelming. I am satisfied beyond a reasonable doubt that this isolated comment was harmless. Therefore, I concur in affirming the defendant’s convictions.